FILED
                                                            APRIL 14, 2020
                                                     In the Office of the Clerk of Court
                                                    WA State Court of Appeals, Division III




         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION THREE

PALMER D. STRAND,                           )         No. 36697-9-III
PATRICIA N. STRAND,                         )
                                            )
                    Appellants,             )
                                            )         UNPUBLISHED OPINION
             v.                             )
                                            )
STATE OF WASHINGTON BOARD OF                )
TAX APPEALS, SPOKANE COUNTY,                )
SPOKANE COUNTY ASSESSOR,                    )
                                            )
                    Respondents.            )

      LAWRENCE-BERREY, J. — Palmer and Patricia Strand appeal after the Spokane

Superior Court affirmed the Board of Tax Appeals (BTA) assessed valuation of their

residential property. We also affirm the BTA.

                                        FACTS

      The Strands own Parcel No. 173559014, located on West Charles Road in Nine

Mile Falls, Washington. The property is five acres of high-bank waterfront property

located above the Spokane River. The Strands built their home on this property in 2002.

The home consists of three bedrooms and two baths, with 2,048 square feet of living area
No. 36697-9-III
Strand v. Tax Appeals Bd.


on the main floor and a 2,048 square foot walkout basement, of which 1,900 square feet is

finished. There is a 1,200 square foot shop building, access to the shore down a winding

steep trail, and a dock.

       In 2015, the Spokane County Assessor (Assessor) assigned a total property value

of $367,700 for the Strands’ property. This assessment allocated a value of $175,000 for

land and $192,700 for improvements. The Strands appealed this valuation to the Board of

Equalization (BOE), contending their property should be valued at $306,397. The BOE

heard their claim on February 29, 2016, and affirmed the Assessor’s valuation.

       The Strands then appealed the BOE’s decision to the BTA. This time, the Strands

contended their property tax valuation should be $325,000.

       In 2017, the Assessor assigned a total property value of $366,000 for the Strands’

property. This allocated $150,000 for land and $216,000 for improvements. Instead of

appealing this valuation to the BOE, the Strands petitioned for direct review of the 2017

valuation to the BTA. The BTA accepted the direct appeal. The Strands contended their

property should have been valued at $325,000. The Strands moved to consolidate the two

BTA appeals, and the BTA granted the motion.

       The BTA held a telephonic, de novo hearing on May 10, 2018. The only issues

before the BTA were the 2015 assessed valuation and the 2017 assessed valuation.


                                            2
No. 36697-9-III
Strand v. Tax Appeals Bd.


       The Strands supported their argument with the sales of seven parcels, five of

which the Assessor also used to support their position. The two different parcels are

summarized:

           1. Parcel No. 273239054, 15024 North Tormey Road. It is 5.76 acres and sold
              on January 23, 2014, for $250,000. It contained two structures—a water
              well and power. Among other reasons, the Strands contend this property is
              superior to theirs because of its low-bank waterfront. The Assessor pointed
              out that the property had no usable well, only public water.

           2. Parcel Nos. 173639043 and 173639044 located near 12312 West Charles
              Road. These parcels are adjacent, total 10.41 acres, and included improved
              structures. The parcels sold in October 2015 for $400,000. The Assessor
              countered by showing one parcel had no water access, and the other had a
              steep narrow driveway to the shore. The “improved structures” were in
              distressed condition.

See Administrative Record (AR) at 357, 1090-91. The Strands also supported their

position with Marshall and Swift cost tables1 that showed a decreased value of their

property. The Strands proffered property record cards2 to demonstrate variations,

inaccuracies, and incomplete information between properties and property record cards


       1
          Most assessor offices throughout the United States and Canada use Marshall and
Swift cost tables, including the Spokane County Assessor. Marshall and Swift cost data
and methodology is the standard for determining the estimated value of commercial and
residential structures, improvements and manufactured housing when using the cost
approach.
        2
          A property record card contains a parcel number, parcel address, inspection date,
and property valuation for a specific property. See Strand v. Spokane County, No. 36538-
7-III, slip op. at 3 (Wash. Ct. App. Dec. 12, 2019) (unpublished),

                                             3
No. 36697-9-III
Strand v. Tax Appeals Bd.


year to year, including the misclassification of the Strands’ basement as a “‘part lower

level and part basement.’” 3 Clerk’s Papers (CP) at 31.

        The Strands contended that the superior court’s decision in Docket 13-179, which

set the valuation of their property at $325,000 for 2013 tax purposes, controlled the

Assessor’s valuations for 2015 and 2017. They argued that this decision is essentially res

judicata and controlled their property tax valuations for future years.

        The Assessor prepared a list of comparable sales to defend their 2015 valuation of

the Strands’ property. When the Assessor examines comparable sales to value a property,

it considers the condition of the structures, size of the lot, the degree of finish,

outbuildings, waterfront, and shore access. If the Assessor determines the comparable

sale property is superior to the property being valued, the superior property will have a net

adjustment down. Likewise, comparable properties that are inferior will adjust up.

        The Assessor used these comparable properties to value the Strands’ parcel in

2015:




http://www.courts.wa.gov/opinions/pdf/365387_unp.pdf.
        3
          The Assessor successfully argued that the nomenclature the Strands used to refer
to the walkout basement resulted in a $3,400 total value difference—less than 1 percent
of the entire overall value of their property.

                                               4
No. 36697-9-III
Strand v. Tax Appeals Bd.


           1. Parcel No. 171720118 consists of 2.3 acres, high-bank, waterfront property.
              It was constructed in 1968 and remodeled in 2010, is of average-minus
              quality, and has 2,300 square feet of living area. It sold in October 2014 for
              $365,000. The Assessor made net adjustments of 6.3 percent for inferior
              characteristics to reach an adjusted sale price of $388,100.

           2. Parcel No. 172019025 consists of 1,409 square feet of living area with
              1,320 square feet of finished basement for 2,739 square feet of total living
              area. It is not waterfront but it is a view property. It was constructed in
              2000 and sold in March 2014 for $332,500. The Assessor made a positive
              adjustment because of its smaller above-grade living area and superior
              quality to reach an adjusted sale price of $382,400.

           3. Parcel No. 173559012 consists of 5.5 acres, waterfront, high-bank property,
              with shore access via an all-wheel drive vehicle. The site is superior to the
              Strands’. The home has 1,300 livable square feet above ground with 520
              square feet of finished basement for a total livable are of 1,820 square feet.
              It was constructed in 1977 and has had no updates. It sold in late 2012 for
              $345,000. The Assessor made a net adjustment of 10.2 percent for inferior
              improvements to reach an adjusted sale price of $380,200. It sold again,
              without any updates, in October 2017 for $405,000.

           4. Parcel No. 172019036 consists of 10.5 acres of high-bank, waterfront
              property, with shore access via an all-wheel drive vehicle. The home has
              1,775 square feet of livable area above ground and 1,330 square feet of
              finished basement for a total living area of 3,105 square feet. It was
              constructed in 1992, remodeled in 2010, and is of good-minus quality. It
              sold in June 2015 for $452,500. The Assessor made a negative 13.2 percent
              adjustment due to the superior quality, recently updated, and for the date of
              the sale to reach an adjusted sale price of $392,900.4



       4
         This parcel is also included in the Assessor’s comparable sales for the Strands’
2017 valuations. Its sale price of $452,500 in June 2015 was adjusted negative 6.3
percent to reach an adjusted sale price of $424,100.

                                             5
No. 36697-9-III
Strand v. Tax Appeals Bd.


See CP at 370-72; AR at 358-59. The Assessor used these comparable properties to

defend their 2017 valuation of the Strands’ property:

          1. Parcel No. 173529007 consists of 6.4 acres of high-bank, waterfront
             property. The home was built in 1976 and has 1,264 square feet of above
             grade living area and 1,264 square feet of finished basement for a total
             living area of 2,528 square feet. It has water access through another parcel.
              It sold in December 2016 for $403,000. The Assessor made a negative
             $900 total adjustment because it was overall similar to the Strands’. It is
             superior because it is a larger plot, it has a finished basement, an attached
             garage, an outbuilding, and superior waterfront improvements and access.
             On the other hand, the home is older and smaller.5

          2. Parcel No. 173529019 consists of 5.1 acres of high-bank, waterfront
             property. The home has 1,767 square feet of above-grade living area and
             1,178 square feet of finished basement for a total living area of 2,945
             square feet. It has a foot path to access its dock. It was constructed in 2004
             and sold in September 2016 for $499,900. Due to the superior quality in
             craftsmanship compared to the Strands’ home and the superior waterfront
             access, the Assessor made a negative 9.4 percent adjustment to reach an
             adjusted sale price of $452,900.

          3. Parcel No. 173529021 consists of 5.2 acres of high-bank, waterfront
             property. The home was constructed in 1996 and has 2,418 square feet of
             livable area above grade and 1,200 square feet of finished basement for a
             total living area of 3,618 square feet. It has no waterfront access. It sold in
             August 2017 for $450,000. The Assessor made a negative 10 percent
             adjustment to reach an adjusted sale price of $405,100.

See CP at 374-83; AR at 359-60.



      5
       The Strands used this comparable sale, as well as those for Parcel Nos.
173529019 and 173529021.

                                             6
No. 36697-9-III
Strand v. Tax Appeals Bd.


       Beyond the comparable sales, the Assessor presented evidence that beginning in

late 2015, the Spokane area saw an improving real estate market. Across Spokane

County, the Assessor used a 6 percent annualized increase in home prices. The Assessor

demonstrated that Parcel No. 173559012, which sold in 2012 and again in 2017, without

any updates, increased in value by a 3.4 percent annualized appreciation rate. The

Assessor then conservatively used a 3 percent annualized appreciation rate for the

comparable sales in the Strands’ area.

       The Assessor also refuted much of the Strands’ evidence. First, the Assessor noted

that the Strands used outdated Marshall and Swift cost tables, and the Strands made many

omissions and errors in their calculations. The Marshall and Swift cost tables the Strands

used explicitly stated they were obsolete after 2008. Moreover, the Assessor noted that

the Strands did not calculate the above-grade living area separately, they omitted an

energy adjustment for climate, they did not include any floor coverings, they misstated the

total fixtures in the home, and they miscalculated the basement cost.

       The BTA issued a decision that upheld the Assessor’s 2015 and 2017 valuations of

the Strands’ property. The BTA issued written findings of fact and conclusions of law

consistent with the aforementioned facts. It concluded that the Strands failed to meet

their statutory burden of providing clear, cogent, and convincing evidence that the


                                             7
No. 36697-9-III
Strand v. Tax Appeals Bd.


Assessor overvalued their property. The BTA also addressed the Strands’ res judicata

argument. It recognized that Docket 13-179 directed it to “‘consider its decision in

Docket No. 13-179, and its contents, as relevant evidence in any pending appeal.’”

AR at 355 n.1. The BTA considered Docket 13-179, including the two comparable sales

submitted by the Strands in that case that resulted in their favor.

       On October 1, 2018, the Strands requested judicial review of the BTA’s decision

by the Spokane County Superior Court. The Spokane County Superior Court affirmed the

BTA’s decision, determining that it was not contrary to law and that it was supported by

substantial evidence in the record. The Strands filed a motion for reconsideration, and the

superior court denied the motion.

       The Strands timely appealed to this court. The only issues before us involve the

Assessor’s 2015 and 2017 valuations of the Strands’ property.6

                                        ANALYSIS

       BTA’S DECISION

       When the BTA renders a decision pursuant to a formal hearing, we review the

BTA’s decision under the Administrative Procedure Act (APA), chapter 34.05 RCW.


       6
        The Strands argue at length about the procedure and results of Docket 13-179.
That case was decided and final years ago. We will not review any arguments related to
it.

                                              8
No. 36697-9-III
Strand v. Tax Appeals Bd.


RCW 82.03.180. Under RCW 34.05.570(3), judicial relief is available under

nine circumstances. We categorize the Strands’ arguments as falling under

RCW 34.05.570(3)(a), (c)-(e). Those subsections permit us to grant relief if we

determine that:

              (a) The order, or the statute or rule on which the order is based, is in
       violation of constitutional provisions on its face or as applied;
              ....

             (c) The agency has engaged in unlawful procedure or decision-
       making process, or has failed to follow a prescribed procedure;

              (d) The agency has erroneously interpreted or applied the law;

             (e) The order is not supported by evidence that is substantial when
       viewed in light of the whole record before the court, which includes the
       agency record for judicial review . . . .

       “The burden of demonstrating the invalidity of agency action is on the party

asserting invalidity.” RCW 34.05.570(1)(a). When reviewing an agency order or

decision, this court applies “the standards of RCW 34.05 directly to the record before the

agency, sitting in the same position as the superior court.” City of Redmond v. Cent.

Puget Sound Growth Mgmt. Hr’gs Bd., 136 Wn.2d 38, 45, 959 P.2d 1091 (1998); see also

Tri-City R.R. Co. v. Wash. Utils. & Transp. Comm’n, 194 Wn. App. 642, 650, 377 P.3d

282 (2016).




                                              9
No. 36697-9-III
Strand v. Tax Appeals Bd.


      The Strands devote much of their briefing to assert the Assessor engaged in

unlawful procedures or decision-making processes. RCW 34.05.570(3)(c). The Strands

argue the Assessor’s valuations of property in Spokane County violate appraiser

performance conditions because of inconsistencies in the property record cards, the

Assessor omitted aspects of valuations, and these errors and misrepresentations

resulted in false reports. We do not comment on these allegations, but recognize that

RCW 34.05.570(3)(c) permits us to only grant relief when “[t]he agency has engaged in

unlawful procedure or decision-making process, or has failed to follow a prescribed

procedure.” (Emphasis added.) “Agency” means

      any state board, commission, department, institution of higher education, or
      officer, authorized by law to make rules or to conduct adjudicative
      proceedings, except those in the legislative or judicial branches, the
      governor, or the attorney general except to the extent otherwise required by
      law and any local governmental entity that may request the appointment of
      an administrative law judge under chapter 42.41 RCW.

RCW 34.05.010(2). Because this subsection applies to actions and decisions of the BTA,

not the Assessor, and the Strands do not construct an argument as to how the BTA

engaged in unlawful procedures or decision-making processes, we dismiss this argument.

      We review challenges under subsections (a) and (d) de novo. See Darkenwald v.

Emp’t Sec. Dep’t, 183 Wn.2d 237, 244, 350 P.3d 647 (2015) (issues of law are reviewed

de novo); see also Spokane County v. E. Wash. Growth Mgmt. Hr’gs Bd., 176 Wn. App.

                                           10
No. 36697-9-III
Strand v. Tax Appeals Bd.


555, 564-65, 309 P.3d 673 (2013). Again, the Strands make many arguments as to how

the Assessor violated their constitutional rights and how the Assessor violated the law.

Because we review the agency’s decision, we do not address these arguments. The

Strands contend the BTA erroneously applied the law because it did not find that

Docket 13-179—which found their property valued at $325,000—controlled the outcome

of the 2015 and 2017 valuations.

       Docket 13-179 was the Strands’ successful appeal of their 2013 property tax

valuation. The superior court set their property value at $325,000 and ordered the BTA

and BOE to “‘consider its decision in Docket No. 13-179, and its contents, as relevant

evidence in any pending appeal.’” AR at 355 n.1. The BTA did just that. The superior

court’s decision was not controlling; it merely directed the BTA to consider the evidence

as relevant. The BTA carefully considered Docket 13-179, including the two comparable

sales submitted by the Strands as evidence in the Strands’ favor in their appeal.

       The Strands also contend the BTA misinterpreted the law because the

constitutional right of uniformity of taxation required the BTA to find their land property

value to equal $150,000. The Strands argue that because the trial court in Docket 13-179

found their land property value to be $150,000, and there have been no comparable sales




                                            11
No. 36697-9-III
Strand v. Tax Appeals Bd.


of raw land since then, uniformity of taxation requires their land’s assessed value to be

$150,000. We are unpersuaded by this argument.

       When determining constitutional equity, a tax is uniform if the assessment ratios of

the properties at issue are equal. Univ. Vill. Ltd. Partners v. King County, 106 Wn. App.

321, 325, 23 P.3d 1090 (2001). “‘An “assessment ratio” is the fractional relationship an

assessed value bears to the market value of the property in question’ (e.g., if one property

is assessed at 80 percent of fair market value, then similar properties must also be valued

at the same percentage).” Id. “‘If the basis of valuation is the true market value of the

property, then that basis must be applied to all alike. If the basis is a certain per cent of

the true market value, the same percentage must be applied to all alike.’” Welch Foods,

Inc. v. Benton County, 136 Wn. App. 314, 326, 148 P.3d 1092 (2006) (internal quotation

marks omitted) (quoting Inter Island Tel. Co. v. San Juan County, 125 Wn.2d 332, 335,

883 P.2d 1380 (1994)).

       The Strands never alleged, nonetheless proved, that the Assessor used a different

valuation percentage for their property than others. Their argument is easily defeated by

RCW 84.04.030; “assessed value” is “the aggregate valuation of the property subject to

taxation.” Taxes are imposed on property as a whole, not just individual parts of it. Even

if the Assessor misvalued the land portion of the Strands’ property, we conclude below


                                              12
No. 36697-9-III
Strand v. Tax Appeals Bd.


that the Assessor supported the overall valuation of their property with substantial and

sufficient evidence.

       Finally, the Strands challenge the BTA’s decision as not being supported by the

evidence. They argue they met their burden to provide clear, cogent, and convincing

evidence that the Assessor’s valuations were erroneous. We review challenges under

RCW 34.05.570(3)(e) for substantial evidence, determining whether there exists “‘a

sufficient quantity of evidence to persuade a fair-minded person of the truth or

correctness of the order.’” City of Redmond, 136 Wn.2d at 46 (quoting Callecod v.

Wash. State Patrol, 84 Wn. App. 663, 673, 929 P.2d 510 (1997)).

       The BTA’s decision is well supported by the evidence. The Assessor provided

eight different comparable sales for the Strands’ 2015 and 2017 valuations. In using

these comparable sales, the Assessor considered the size and features of the lot, any

structures and their conditions, the degree of finish on the structures, and waterfront or

shore access. After considering all of these factors, the Assessor determined whether the

comparable was superior or inferior to the Strands’ property, and then adjusted the sales

price of the comparable accordingly. This adjusted sales price gave the Assessor a

predictive value for the subject property. The Assessor’s eight comparable sale properties

all had a higher adjusted sales price than the Strands’ 2015 or 2017 valuations.


                                             13
No. 36697-9-III
Strand v. Tax Appeals Bd.


       Furthermore, the Assessor presented evidence that the Spokane area saw an

improving real estate market of up to 6 percent annually. One parcel in the Strands’

neighborhood, which sold twice in five years, showed a 3.4 percent annual increase in

value. The Assessor used a very conservative 3 percent annual appreciation rate for

comparable sales in the Strands’ neighborhood.

       The Strands focused on the Assessor’s variations in the property record cards’

nomenclature of their walkout basement. The Assessor conceded, that even if they

adopted the Strands’ preferred nomenclature, the valuation would change by $3,400—

less than 1 percent.

       The Strands’ did not meet their burden to provide clear, cogent, and convincing

evidence that the Assessor’s valuations were erroneous. The Strands relied on Marshall

and Swift tables that supported a $325,000 valuation. However, the Assessor

demonstrated that these tables were outdated and obsolete after 2008 or 2009. The

Assessor showed that the Strands’ self-calculations were seriously flawed because they

omitted many important factors that go into valuations.

       The Strands’ proffered comparable sales—most of which the Assessor also used

and had an adjusted sales price above the Strands’ 2015 and 2017 valuations. Of the

comparable sales that were different, the properties were not comparable because they


                                           14
No. 36697-9-III
Strand v. Tax Appeals Bd.


were raw land sales or so dissimilar to the Strands’ property as to be incomparable. The

Strands’ argued these raw land sales show the value of their land to be $150,000, but the

Strands misconstrue the law. The law examines the total value of property—land and

improvements. See RCW 84.04.030; Univ. Vill. Ltd. Partners, 106 Wn. App. at 326-27.

       We conclude sufficient evidence supports the BTA’s decision upholding the

Assessor’s 2015 and 2017 valuation.

       MOTION FOR RECONSIDERATION AND PRA REQUEST

       The Strands assign error to the superior court’s denial of their motion for

reconsideration, and the BOE’s failure to order the Assessor to respond to the Strands’

PRA request.

       Because the Strands do nothing more than assign error to the former, we will not

review it. RAP 10.3(a)(6) requires an appellant’s brief to contain “argument in support of

the issues presented for review, together with citations to legal authority and references to

relevant parts of the record.” See Scott’s Excavating Vancouver, LLC v. Winlock Props.,

LLC, 176 Wn. App. 335, 348, 308 P.3d 791 (2013) (“We decline to address arguments

unsupported by citation to authority or argument.”).




                                             15
No. 36697-9-III
Strand v. Tax Appeals Bd.


       As to the latter, our review is limited under RCW 34.05.570. The BTA addressed

the Strands' property valuations for 2015 and 2017-it did not address a PRA request.

Because the BTA did not hear this issue, it is outside the scope of our review.

      Affirmed.

      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.




WE CONCUR:




                                          Siddoway, J.




                                            16